Citation Nr: 1430675	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-47 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hiatal hernia with acid reflux, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for arthritis, other than arthritis of the cervical spine.

4. Entitlement to service connection of peripheral neuropathy of the upper and lower extremities.  

5. Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus.

6. Entitlement to service connection for a skin disorder, to include as secondary to the service-connected diabetes mellitus.  

7. Entitlement to an initial rating higher than 30 percent for PTSD with depressive disorder prior to January 3, 2013 and 70 percent thereafter.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  

(The issues of service connection for the claimed residuals of a neck injury, a bilateral hearing loss, and tinnitus are addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969, and had additional service in National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO. 

During the course of his appeal, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in January 2011. 

In December 2011 the Board reopened the claims of service connection for sleep apnea, a hiatal hernia with acid reflux, and arthritis and remanded all the issues listed on the title page for further development.  The Board also determined the issue of entitlement to a TDIU rating was raised pursuant to Rice v. Shinseki, 22. Vet. App. 447 (2009).  

In a rating decision in February 2013, the service-connected PTSD was increased to 70 percent effective on January 3, 2013 and the RO added depressive disorder to the PTSD in rating the service-connected disability.  

Subsequent to the Supplemental Statement of the Case (SSOC) dated in May 2013, additional medical records were received.  However, this evidence is either not relevant or cumulative of the evidence of record at the time of the May 2013 SSOC, and thus a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.   

The issues of entitlement to a TDIU rating and service connection for a skin disorder and peripheral neuropathy of the upper and lower extremities are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 3, 2013 the service-connected PTSD with depressive disorder is shown to have been productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.   

2. The service-connected PTSD with depressive disorder is shown to be productive of a disability picture manifested by total occupational and social impairment. 

3. The currently demonstrated sleep apnea is not shown to be due to an event or incident of the Veteran's service.  

4. Any currently demonstrated hiatal hernia with acid reflux is not shown to be due to an event or incident of the Veteran's service or to be caused or aggravated by the service-connected PTSD.  

6. The Veteran is not shown to have a diagnosis of arthritis of any joint other than that of the cervical spine.  

7. The currently demonstrated erectile dysfunction is shown as likely as not to have been aggravated by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. Prior to January 3, 2013, the criteria for the assignment of an initial higher rating of 70 percent, but not higher, for the service-connected PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411, 9434 (2013). 

2. The criteria for the assignment of an initial higher rating higher than 70 percent for the service-connected PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including  Diagnostic Code 9411, 9434 (2013). 

3. The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5013, 5013A, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. The Veteran's disability manifested by a hiatal hernia with acid reflux is not due to disease or injury that was incurred in or aggravated by service; nor it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5013, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5. The Veteran is not shown to have a disability manifested by arthritis any joint or group of joints other than the cervical spine due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7. By extending the benefit of the doubt to the Veteran, his disability manifested by  erectile dysfunction is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in June 2009 and June 2010.  The Veteran was notified of the evidence needed to substantiate the claims for service connection and secondary service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

As for an initial higher rating for PTSD, where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). To the extent that the VCAA notice pertaining to some of the issues came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the most recent SSOC dated in May 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, VA treatment records, private treatment records, records from the Social Security Administration, a copy of the hearing transcript, and lay statements have been associated with the record.  

Additionally, multiple VA examinations and opinions were obtained including in January 2010, February 2010, January 2013, March 2013, and April 2013.  The Board finds the service and post-service treatment records and the VA examinations and opinions are adequate to decide the Veteran's claims.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with depressive disorder has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9411, 9434.  

Under these criteria, the next higher rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 


Analysis

The RO in the rating decision in April 2010 granted service connection for PTSD and assigned an initial 30 percent rating.  In the rating decision in February 2013, the RO granted a 70 percent rating effective on January 3, 2013.  
  
For the following reasons, the Board finds that the evidence supports a 70 percent rating for PTSD for the entire appeal period.  While the Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 70 percent, the evidence overall reflects that the service-connected disability picture more nearly resembles that of occupational and social impairment with deficiencies in most areas, thereby warranting a 70 percent rating.  

As discussed above, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

In statements in January 2008 and May 2009 the Veteran's spouse indicated that he had bad mood swings.  He would get into a rage and it would take a while for him to calm down.

The VA treatment records in April 2009 and January 2011 show the Veteran had passing suicidal thoughts, but no plans.  In May 2011, he continued to have nightmares, intrusive memories, hypervigilance, and irritability, as well as a tendency for avoidance.

On VA PTSD examination in February 2010, depressed mood, sleep disturbance, and the Veteran's difficulty dealing with family members and coworkers were noted.  The Veteran reported that, in the middle of the night, he checked doors and windows and would engage in securing his perimeter.  

In January 2011, the Veteran testified that he overreacted to different situations and could not get along with his relatives.  He stated that he stopped working due to his PTSD.  In July 2012, he stated that he often had nightmares and sleepless nights.  He would wake up in sweat, had difficulty breathing  and was frightened.  

On VA PTSD examination in January 2013, the examiner stated that the Veteran noted increasing problems in psychosocial functioning due to his insomnia, recurrent combat nightmares and intrusive memories, hypervigilance, hyperarousal, irritability, mood dysphoria, social anxiety with isolating and avoidant behaviors, decreased concentration, and emotional detachment.   

The Veteran had occasional transient suicidal ideation when most despondent, but no recent suicidal or homicidal ideation, impulses, or intent. He has no history of manic or psychotic symptoms.  The GAF score was 57.  

The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Significantly, the examiner noted that it was not possible to differentiate symptoms related to the depressive disorder from symptoms related to PTSD.  

The Veteran's symptomatology included the following: difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startled response, depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, impaired impulse control, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Board finds, however, that the criteria for a 100 percent schedular rating is not assignable under the applicable rating criteria.  

During the appeal, the Veteran's symptoms did not included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, his own occupation or his own name.  

The Vet Center records in January 2009 showed that, while the Veteran reported hearing voices, he did not exhibit disorganized thinking or hallucinations.  

In January 2011, the Veteran testified that he has had homicidal and suicidal thoughts; however, he did not have an intent to harm people and he tried to control himself.  He was a persistent danger of hurting himself or others.  Accordingly, the assignment of a 100 percent schedular rating must be denied in this case.

The Board has also considered the Veteran's lay statements and his spouse's lay statement that describe his PTSD.  The Veteran and his spouse are certainly competent to offer their observations of his PTSD symptoms and their statement are credible.  

However, neither the lay statements nor the medical evidence of record establish that, during the current appeal, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating.  



Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms. The rating schedule fully contemplates all symptomatology and treatment associated with PTSD and depressive disorder.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  

This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  

Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  

INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C) ; 38 C.F.R. § 3.6(d).



Analysis

Sleep Apnea and Hiatal Hernia with Acid Reflux

In the present case, the evidence shows that the Veteran has a diagnosis of sleep apnea.  He also has small hiatal hernia and a history of gastroesophageal reflux disease (GERD).  Private sleep studies in July 2001 showed sleep apnea.  An endoscopy in 1997 shows hiatal hernia.  The VA records in June 2006 showed findings of  GERD.  

In January 2011, the Veteran testified that he snored loudly in service.  The service treatment records do not document complaints or findings of sleep apnea.  He also testified that his hiatal hernia with acid reflux was associated with his National Guard service while he was stationed in Miami.  He expressed his belief that the hernia and associated acid reflux were due to the stress from service at that time.

The separation examination in May 1969 evaluated the Veteran's nose, sinuses, mouth and throat, lungs and chest as normal.  The National Guard records in June 1992 showed a 10 year history of ulcers with an assessment possible gastritis.  
The National Guard records dated in October 1992 showed a recurrence of mid epigastric pains and burning with flare-up of peptic ulcer disease.  The Veteran took Imodium, and the symptoms resolved.

On VA examination in January 2013, the examiner opined that the Veteran's sleep apnea was less likely as not incurred in or caused by his active military service based on the rationale that there was no evidence in the service treatment records that the Veteran's complained of symptoms of sleep apnea during active duty service.  

Furthermore, the examiner found it highly significant that the Veteran was not diagnosed with sleep apnea until 2001.  See private sleep studies conducted in July 2001.  The Board finds the January 2013 opinion to be significantly probative as the examiner carefully reviewed the Veteran's entire medical history in rendering the opinion.  This opinion is consistent with the evidence of record and is uncontroverted.  

As for hiatal hernia with acid reflux, on VA examination in January 2013, the examiner noted that the Veteran's report of ulcer symptoms while he was in the National Guard; however, the examiner noted that the Veteran had no diagnostic testing in service and that his symptoms resolved after being treated with antacids.  The examiner noted that the Veteran did not have symptoms of GERD on the examination.  The examiner concluded that the Veteran's hiatal hernia was less likely as not incurred in or caused by his active military service.

In March 2013, the VA examiner noted that an EGD done in February 2013 showed a small hiatal hernia and no esophagitis.  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected PTSD based on the rationale that medical literature did not support such a causal relationship.  

In April 2013, the examiner opined that hiatal hernia/GERD was not aggravated beyond natural progression as the medical literature did not support any relationship between PTSD and hiatal hernia/GERD, including aggravation or otherwise.  

The Board finds the VA opinions regarding hiatal hernia with acid reflux to be highly probative as the opinions are based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiners considered the nature of the Veteran's disorder, history and relevant longitudinal complaints in proffering their opinions.  

Although GERD was not found on the 2013 examinations, the VA examiner in March 2013 and April 2013 provided opinions that addressed whether the GERD was caused or aggravated by the service-connected PTSD.  

The VA January 2013 examiner concluded that the Veteran's epigastric symptoms resolved during National Guard service.  Thus, the GERD is not shown to be related to an event or incident of service or to the service-connected PTSD.  

Furthermore, the Veteran's National Guard records show that the Veteran was on state active duty during Hurricane Andrew.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S. Ct. 2418, 110 L. Ed. 2d 312 1990).  Here, this is not demonstrated.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this regard, the Veteran's statements that he experienced snoring and stomach problems are competent and credible.  However, the Veteran's lay statements to this extent  are outweighed by the more probative VA examiners' opinions.  These opinions are based on the VA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's sleep apnea and hiatal hernia with acid reflux, as well as consideration of all relevant lay and medical evidence of record.  

To the extent the Veteran's lay assertions relate to complex medical matters, they are beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specialized training is required for a determination as to causation on these matters and is therefore not susceptible of lay opinion.  In this regard, medical professionals have greater skill. 

The Veteran's sleep apnea and hiatal hernia with acid reflux is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of service connection for sleep apnea and service connection for hiatal hernia with acid reflux, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  


Arthritis

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

As discussed, the issue on appeal is service connection for arthritis other than arthritis of the cervical spine (neck) as this matter is being addressed in a separate Board decision.  

In January 2011, the Veteran testified that arthritis only affected his neck.  See hearing transcript at page 19.  

The service treatment records showed that, on the report of medical history in July 1967, the Veteran indicated that he had arthritis/rheumatism, but an evaluation determined that there was no arthritis or rheumatism.  

The National Guard records in June 1984 showed that, while the Veteran was on ACDUTRA, he had musculoskeletal spasm in the left shoulder.  

The National Guard treatment records in May 1989 showed that the Veteran had right paraspinal/trapezius muscle tightness.  

Significantly, in January 2009m VA x-ray studies of the shoulders were normal.  The VA treatment records in January 2011 showed that the Veteran complained of pain in his neck, upper shoulders and back.  

In the instant case, neither the lay nor medical evidence of record show that the Veteran suffers from arthritis of any joints other than those of the cervical spine.  

Moreover, with the exception of the cervical spine, neither the Veteran nor his representative has presented or identified existing records that show the Veteran has such arthritis.  

Hence, on this record, the Veteran is not shown to have arthritis, other than arthritis of the cervical spine.  It is the Veteran's general evidentiary burden to establish all elements of the claim.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).

For this reason, the Board finds that the claim for service connection for arthritis other than arthritis of the cervical spine must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction and claims that it is secondary to his service-connected diabetes mellitus.  In January 2011 he testified that his private doctor told him his erectile dysfunction was related to his diabetes, to include the diabetes medication.  See Board hearing transcript at page 39.  

The Board finds that the Veteran's testimony in this regard is credible, and he is competent to report not only observable symptoms but also a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report a contemporaneous medical diagnosis).  Thus, there is competent evidence that the Veteran erectile dysfunction that is secondary to his service-connected diabetes mellitus.  

There also is evidence that the erectile dysfunction is not caused by the diabetes mellitus.  

On VA examination in January 2010, the examiner opined that the most likely etiology of the diabetes mellitus was the Veteran's medication as the onset of the erectile dysfunction was prior to diabetes mellitus.  The examiner did not specify the medications.  On VA examination in January 2013 and in March 2013, the examiner attributed erectile dysfunction to low testosterone.  

In April 2013, the VA examiner opined that the erectile dysfunction was not aggravated beyond natural progression based on the rationale that the erectile dysfunction pre-dated the diagnosed diabetes mellitus.  In diabetics, the main factors associated with erectile dysfunction were noted to be peripheral or autonomic neuropathy, retinopathy, long duration of diabetes, and poor glycemic control.  The examiner noted that the Veteran had none of these complications and concluded that low testosterone caused the erectile dysfunction, which was common in normal aging.  

The Board finds that this opinion is of little probative value as it is not based on an adequate rationale.  Although the examiner concluded that erectile dysfunction was not aggravated beyond natural progression, the examiner based the rationale on matters pertaining to causation rather than aggravation.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

To the extent that the demonstrated worsening in the erectile dysfunction cannot be fully dissociated from the service-connected diabetes mellitus, any doubt must be resolved in the Veteran's favor. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition). 

In resolving all reasonable doubt in the Veteran's favor, service connection of the basis of aggravation is warranted.  Allen v. Brown, 7 Vet. App. 439 (1995). 



ORDER

Prior to January 3, 2013 an initial rating of 70 percent, but no greater, for the service-connected PTSD with depressive disorder is granted, subject to the regulations governing the payment of monetary benefits. 

An increased, initial rating higher than 70 percent for the service-connected PTSD with depressive disorder is denied.

Service connection for sleep apnea is denied.  

Service connection for hiatal hernia with acid reflux, to include as secondary to PTSD is denied.

Service connection for claimed arthritis, other than that of the cervical spine, is denied.

Service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus is granted.


REMAND

In July 2011 the Veteran testified that he experienced a rash on his legs due to the medication he was taking for his service-connected diabetes mellitus.  Private medical records in April 2010 showed a rash.  VA records in August 2011 showed urticaria.  

However, on VA examination in January 2013 the examiner concluded that the Veteran did not have a skin disorder.  As discussed, the requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the instant case, the Veteran has had diagnoses of a skin disorder during the pendency of the appeal.  

Similarly, on VA examination in January 2013, the examiner opined that the Veteran did not have a diagnosis of peripheral neuropathy, but the medical records in February 2011 showed a notation of polyneuropathy diabetes, and the records in April 2012 showed possible diabetic neuropathy.  

Thus, under the duty to assist another VA examination is necessary to reconcile the conflicting medical evidence. 

Lastly, the issues of service connection for peripheral neuropathy of the upper and lower extremities and a skin disorder are "inextricably intertwined"  with the issue of TDIU and therefore must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the remaining matters are REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his skin disorder and peripheral neuropathy of the upper and lower extremities.  The examiner is requested to review the claims file, including the Veteran's service treatment records, private treatment records, and a copy of this remand.  The examiner then is asked to do the following:

a)  After reviewing the claims folder and examining the Veteran, reconcile the medical records showing a skin disorder with the January 2013 VA examination when no skin disorder was found.  The examiner is specifically asked to comment on private medical records in April 2010 that showed a rash and VA records in August 2011, which showed urticaria.  The VA examiner is also advised that skin conditions by their very nature tend to have active versus inactive stages. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

b.)  Reconcile the medical records which show diabetic neuropathy with the January 2013 VA examination where no peripheral neuropathy was found.  The examiner is specifically asked to comment on medical records in February 2011 that show polyneuropathy diabetes and medical records in April 2012 that show possible diabetic neuropathy.  

c.)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current peripheral neuropathy of the upper or lower extremities and skin disease is due to the exposure to Agent Orange or other event of the Veteran's period of active service or otherwise was caused or aggravated by the service-connected Type II diabetes mellitus.

d)  If it is found that the peripheral neuropathy of the upper and lower extremities and a skin disorder is aggravated by the service-connected diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the disabilities, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. After completing all indicated development, the RO should readjudicate the claims remaining on appeal, to include the issue of a TDIU rating, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


